                   Case 21-10527-JTD           Doc 393        Filed 05/01/21         Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                            Chapter 11

    In re:                                                  Case No. 21-10527 (JTD)

    CARBONLITE HOLDINGS LLC, et al.1                        (Jointly Administered)

                             Debtors.                       Related Docket No. 386


                                        CERTIFICATE OF SERVICE

             I hereby certify that on the 30th day of April 2021, I caused to be filed with the Court

electronically, and I caused to be served a true and correct copy of the:

                LIMITED OBJECTION OF EAST WEST BANK TO DEBTORS’
               NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT OF
             DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

upon the parties that are registered to receive notice via the Court’s CM/ECF notification system,

and additional service was completed on May 1, 20201 via email on the parties indicated below.

Dated: May 1, 2021                                             Respectfully submitted,

                                                               SQUIRE PATTON BOGGS (US) LLP


                                                               /s/ Norman N. Kinel
                                                               Norman N. Kinel
                                                               1211 Avenue of the Americas, 26th Floor
                                                               New York, NY 10036
                                                               Telephone: (212) 872-9800
                                                               Facsimile: (212) 872-9815
                                                               Email: norman.kinel@squirepb.com

                                                               Attorneys for East West Bank


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.




010-9205-0445/1/AMERICAS
                  Case 21-10527-JTD   Doc 393    Filed 05/01/21   Page 2 of 3




  Pachulski Stang Ziehl & Jones LLP             Latham & Watkins LLP
  919 North Market Street                       355 South Grand Avenue, Suite 100
  17th Floor, P.O. Box 8705                     Los Angeles, CA 90071
  Wilmington, DE 19899-8705                     Attn: Jeffrey E. Bjork
  Attn: James E. O’Neill                        jbjork@lw.com
  Steven W. Golden
  Gabriel I. Glazer                             330 North Wabash Avenue, Suite 2800
  joneill@pszjlaw.com sgolden@pszjlaw.com       Chicago, IL 60611
  gglazer@pszjlaw.com                           Attn: James Ktsanes
                                                james.ktsanes@lw.com
 Counsel for the Debtors                        885 Third Avenue
                                                New York, NY 10022,
  Otterbourg, P.C.                              Attn:Andrew C. Ambruoso
  230 Park Avenue                               andrew.ambruoso@lw.com
  New York, NY 10169-0075
  Attn: Andrew M. Kramer                        Young Conaway Stargatt & Taylor, LLP
  David E. Morse                                1000 North King Street
  akramer@otterbourg.com                        Wilmington, DE 19801
  dmorse@otterbourg.com                         Attn:Robert S. Brady
                                                Edwin J. Harron
  Richards, Layton & Finger, PA                 Kara Hammond Coyle
  One Rodney Square                             rbrady@ycst.com
  920 North King Street,                        eharron@ycst.com
  Wilmington, DE 19801                          kcoyle@ycst.com
  Attn: John Henry Knight
  knight@rlf.com                                Counsel to the DIP Term Agent, DIP Term
                                                Lenders, and Prepetition Term Secured
  Counsel to the DIP ABL Lender and             Parties
  Prepetition ABL Secured Parties
                                                Hogan Lovells US LLP
  Arnold & Porter Kaye Scholer LLP              1999 Avenue of the Stars
  70 West Madison Street, Suite 4200            Los Angeles, CA 90275
  Chicago, IL 60602-4321                        Attn: David P. Simonds
  Attn: Michael Messersmith                     Erin N. Brady
  Sarah Gryll                                   Edward McNeilly
  Ginger Clements                               david.simonds@hoganlovells.com
  michael.messersmith@arnoldporter.com          erin.brady@hoganlovells.com
  sarah.gryll@arnoldporter.com                  edward.mcneilly@hoganlovells.com
  ginger.clements@arnoldporter.com




                                           -2-

010-9205-0445/1/AMERICAS
                  Case 21-10527-JTD    Doc 393    Filed 05/01/21     Page 3 of 3




 Troutman Pepper Hamilton Sanders LLP            Blank Rome LLP
 1313 N. Market Street, Suite 5100               1201 N. Market Street, Suite 800,
 Wilmington DE 19801 Attn: David                 Wilmington, DE 19801
 Stratton david.stratton@troutman.com            Attn: Stanley B. Tarr
                                                 tarr@blankrome.com
 Counsel to the TX/PA DIP Agents and
 Prepetition Trustees                            Counsel to the Official Committee of
                                                 Unsecured Creditors
 Eric J. Monzo
 Brya M. Keilson                                 Office of The United States Trustee
 500 Delaware Avenue, Suite 1500                 844 King Street, Suite 2207, Lockbox 35,
 Wilmington, DE 19801                            Wilmington, DE 19801
 emonzo@morrisjames.com                          Attn: Joseph McMahon
 bkeilson@morrisjames.com                        Joseph.McMahon@usdoj.gov

 Caroline R. Djang, Esq.                         Force Ten Partners LLC
 BEST BEST & KRIEGER LLP                         5271 California Avenue, Suite 270
 18101 Von Karman Avenue                         Irvine, CA 92617
 Suite 1000                                      Attn: Brian Weiss
 Irvine, CA 92612                                bweiss@force10partners.com
 caroline.djang@bbklaw.com
                                                 Debtors
 Counsel for Niagara Bottling, LLC




                                            -3-

010-9205-0445/1/AMERICAS
